 Case 1:20-cv-00611-CG-N Document 4 Filed 03/16/21 Page 1 of 1            PageID #: 15




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 TINA CARSON                              )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )   CIVIL ACTION NO. 20-611-CG-N
                                          )
 EQUAL EMPLOYMENT                         )
 OPPORTUNITY COMMISSION,                  )
                                          )
       Defendant.                         )

                                     ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 3) made under 28 U.S.C. § 636(b)(1)(B)–(C), Federal Rule of Civil Procedure

72(b), and S.D. Ala. GenLR 72(a)(2)(S), and dated February 19, 2021, is

ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Plaintiff’s complaint (Doc. 1) be

DISMISSED without prejudice and that Plaintiff’s motion for leave to proceed

in forma pauperis (Doc. 2) is MOOT. Final judgment shall issue separately in

accordance with this order and Fed. R. Civ. P. 58.

       DONE and ORDERED this the 16th day of March, 2021.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
